Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 1 of 9 PageID #: 280



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------X

 THOMAS CUSHMAN, Individually and
 on Behalf of All Others Similarly
 Situated,

                        Plaintiff,              Memorandum and Order

             v.                                 20-CV-5767(KAM)(RLM)

 FORTRESS BIOTECH, INC., et al.,

                        Defendants.

 ---------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             On March 24, 2021, Magistrate Judge Roanne L. Mann

 entered an order in this case appointing Yasser Abed and Evay

 Avbenake (together, the “AA Group”) as lead plaintiffs in this

 securities class action.      (ECF No. 18.)     Another member of the

 putative class, Srikanth Saravanan (“Saravanan”), timely filed

 objections to Judge Mann’s order.        (ECF No. 22.)    For the

 reasons that follow, the objections are OVERRULED.

                                 Background

             The competing plaintiffs in this matter are the AA

 Group, comprised of two individual putative class members and

 represented by Pomerantz LLP, and Saravanan, represented by

 Glancy Prongay & Murray LLP.       The putative class alleges that

 Fortress Biotech, Inc. (“Fortress Biotech”), and two of its

 executives (collectively with Fortress Biotech, “Defendants”),



                                      1
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 2 of 9 PageID #: 281



 violated federal securities laws by making false or misleading

 public statements regarding the safety, and likelihood of FDA

 approval, of a Fortress Biotech product.         (See ECF No. 1,

 Complaint, ¶ 3.)     The two members of the AA Group and Saravanan

 were all investors in Fortress Biotech stock, which lost

 significant value during the relevant period, allegedly as a

 result of Defendants’ misleading public statements.           (See ECF

 No. 9, Memorandum in Support of Motion to Appoint Saravanan Lead

 Plaintiff, at 4-5; ECF No. 12, Memorandum in Support of Motion

 to Appoint the AA Group Lead Plaintiffs, at 5-6.)           The two

 members of the AA Group allege losses of $36,977 and $10,753,

 respectively, based on the decline in the price of Fortress

 Biotech’s stock.     (ECF No. 13, Declaration of Jeremy A

 Lieberman, Ex. A.)     Saravanan alleges $4,872.58 in losses.         (ECF

 No. 10, Declaration of Gregory B. Linkh, Ex. C.)

             Saravanan and the AA Group both moved for appointment

 as lead plaintiffs.      (ECF No. 8, Saravanan Motion; ECF No. 11,

 AA Group Motion.)     The undersigned referred the motions to

 Magistrate Judge Mann.      (Feb. 3, 2021 ECF Order Referring

 Motions.)    On March 24, 2021, Judge Mann issued a thorough 16-

 page memorandum and order granting the AA Group’s motion, and

 denying Saravanan’s motion.       (ECF No. 18, Order.)      On April 7,

 2021, Saravanan timely filed objections to Judge Mann’s order.

 (ECF No. 22, Objections (“Obj.”).)


                                      2
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 3 of 9 PageID #: 282



                               Legal Standard

             “A district court may refer, without the parties’

 consent, both non-dispositive and dispositive motions to a

 magistrate judge for decision or recommendation, respectively.”

 Marcella v. Cap. Dist. Physicians’ Health Plan, Inc., 293 F.3d

 42, 46 (2d Cir. 2002).      A party may file objections to a non-

 dispositive order of a magistrate judge’s decision within 14

 days of being served with the order.         Fed. R. Civ. P. 72(a).

 “The district judge in the case must consider timely objections

 and modify or set aside any part of the order that is clearly

 erroneous or is contrary to law.”        Id.; see Fielding v.

 Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007).

                                 Discussion

             The Private Securities Litigation Reform Act (“PLSRA”)

 directs that in a securities class action, the court shall

 appoint the “most adequate plaintiff” to represent the class;

 that is, the plaintiff “that the court determines to be most

 capable of adequately representing the interests of class

 members.”    15 U.S.C. § 78u–4(a)(3)(B)(i).       The PLSRA created a

 “rebuttable presumption” that the “most adequate plaintiff” is

 the one who “has either filed the complaint or made a motion,”

 “has the largest financial interest in the relief sought by the

 class,” and “otherwise satisfies the requirements of Rule 23 of

 the Federal Rules of Civil Procedure.”         15 U.S.C. § 78u-


                                      3
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 4 of 9 PageID #: 283



 4(a)(3)(B)(iii)(I).      This presumption can be rebutted “only upon

 proof by a member of the purported plaintiff class that the

 presumptively most adequate plaintiff will not fairly and

 adequately protect the interests of the class; or is subject to

 unique defenses that render such plaintiff incapable of

 adequately representing the class.”        15 U.S.C. § 78u-

 4(a)(3)(B)(iii)(II).

             Although the AA Group has a larger financial interest

 than Saravanan, Saravanan argues that the group is not an

 adequate representative, primarily because its two members had

 no prior relationship, and were connected by their lawyers for

 purposes of this litigation.       According to Saravanan, the

 presumption that the AA Group would be the best class

 representative was rebutted, and as the moving plaintiff with

 the next largest interest, Saravanan’s motion should have been

 granted.    (See Obj. at 3.)

             The AA Group is composed of two putative class

 members.    Where a motion is filed by multiple plaintiffs seeking

 to be appointed lead plaintiffs as a group, the “proposed group

 must proffer an evidentiary showing that unrelated members of a

 group will be able to function cohesively and to effectively

 manage the litigation apart from their lawyers before its

 members will be designated as presumptive lead plaintiffs.”

 Varghese v. China Shenghuo Pharm. Holdings, Inc., 589 F. Supp.


                                      4
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 5 of 9 PageID #: 284



 2d 388, 392 (S.D.N.Y. 2008).       “Factors that courts have

 considered when evaluating whether a group’s members will

 function cohesively and separately from their lawyers include

 evidence of: (1) the existence of a pre-litigation relationship

 between group members; (2) involvement of the group members in

 the litigation thus far; (3) plans for cooperation; (4) the

 sophistication of its members; and (5) whether the members chose

 outside counsel, and not vice versa.”         Id.

             Judge Mann found that the AA group was sufficiently

 cohesive because it consists of only two investors, both of whom

 agreed to a conflict-resolution mechanism, and both of whom live

 in the western hemisphere (so that a time difference will not

 hinder their ability to communicate).         (Order at 12-13.)     Judge

 Mann also noted that each of the two members of the AA Group

 individually have larger financial interests in this litigation

 than does Saravanan, further bolstering their adequacy as class

 representatives.     (Order at 7-8.)

             Saravanan argues that Judge Mann failed to properly

 apply the factors to address the AA Group’s cohesiveness as laid

 out by Judge Victor Marrero in Varghese.         At the outset, the

 court notes that although Varghese is highly persuasive, it is a

 district court decision and is thus not binding on this court.

 Notwithstanding the helpful factors summarized in Varghese by

 Judge Marrero, the ultimate question for the court is whether


                                      5
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 6 of 9 PageID #: 285



 the AA Group will be able to manage the litigation and

 effectively represent the other putative class members.            The

 factors considered by Judge Mann were directly relevant to that

 question, even if they were not factors listed by Judge Marrero

 in Varghese.

             Nothing in Saravanan’s objections provides anything

 more than quibbles with Judge Mann’s application of the Varghese

 factors.    It is Saravanan’s burden to show that Judge Mann’s

 order was “clearly erroneous or is contrary to law,” but the

 objections fail to do so.

             First, Saravanan argues that the two members of the AA

 Group had no relationship prior to this litigation.           (See Obj.

 at 8.)   As Judge Mann pointed out and other courts in this

 District have found, such a relationship is not required.            See

 In re Sequans Commc’ns S.A. Sec. Litig., 289 F. Supp. 3d 416,

 424 (E.D.N.Y. 2018) (Bulsara, M.J.) (“It is not the case that

 where there are co-lead plaintiffs there must be some pre-

 existing, pre-litigation relationship between them.”).            Indeed,

 a group of diverse investors who did not know each other

 previously could be in a better position to represent a large

 and diverse class of investors than one investor would be.

             Second, Saravanan argues that the AA Group’s

 involvement in this case to date has been “limited to some

 discussion about the case with their counsel, and one conference


                                      6
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 7 of 9 PageID #: 286



 call with each other, which were memorialized in a joint

 declaration.”     (Obj. at 8.)    It is not clear, however, what else

 Saravanan expects they should have done.         This case was filed

 four and a half months ago and has not yet proceeded to

 discovery.    The members of the AA Group having discussions with

 their counsel and a conversation with each other is sufficient

 involvement at this point in order to be able to adequately

 represent the putative class.       See In re Sequans Commc’ns, 289

 F. Supp. 3d at 424 (finding sufficient cohesion between two

 investors where they “submitted a Joint Declaration that

 evidences that they are ‘like-minded investors’; ha[d]

 participated in joint conference calls to discuss litigation

 strategy; and elect[ed] to have” the same counsel).

             Third, Saravanan argues that the members of the AA

 Group do not have a sufficient plan to communicate with each

 other.   (See Obj. at 9.)     The AA Group consists of only two

 members and, as Saravanan concedes, they have already had

 discussions with each other and their counsel.          The court does

 not doubt that, in this era, two people will be able to remain

 in contact with each other, despite the fact that they may not

 live near each other.

             Fourth, Saravanan argues that “the AA Group was formed

 by its counsel.”     (Id.)   However, Saravanan does not provide any

 reason why this fact hinders the AA Group’s ability to


                                      7
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 8 of 9 PageID #: 287



 adequately represent the putative class.         The members of the AA

 Group have a substantial interest in litigating the putative

 class’s allegations.      The two members allege losses of $36,977

 and $10,753, respectively, based on the decline in price of

 Fortress Biotech’s stock.       (Declaration of Jeremy A Lieberman,

 Ex. A.)   Regardless of whether the two members were connected by

 a law firm or by chance, they have a significant common stake in

 the outcome of this case.

             In short, this is not a case in which “the aggregation

 of class members [was] done solely to create an artificially

 large financial interest.”       In re Sequans Commc’ns, 289 F. Supp.

 3d at 425.    The two members of the AA Group each individually

 allege more significant losses than Saravanan, who alleges

 $4,872.58 in losses.      (Declaration of Gregory B. Linkh, Ex. C.)

 Thus, if the AA Group had never been formed, either of its

 members likely would have been a suitable lead plaintiff, with a

 larger financial interest than Saravanan.




                                      8
Case 1:20-cv-05767-KAM-RLM Document 23 Filed 04/19/21 Page 9 of 9 PageID #: 288



             Accordingly, under either de novo or “clear error”

 review, the court agrees with Judge Mann’s well-reasoned

 memorandum and order appointing the AA Group as lead plaintiffs.

 Saravanan’s objections are OVERRULED, and Judge Mann’s Order

 (ECF No. 18) is affirmed and adopted in its entirety.

 SO ORDERED.

 Dated:      Brooklyn, New York
             April 19, 2021


                                             /s/
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      9
